                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    TZEW HOLDCO LLC, et al.,1                                        )   Case No. 20-10910 (CSS)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 136

CERTIFICATION OF NO OBJECTION REGARDING DEBTORS’ MOTION SEEKING
  ENTRY OF AN ORDER (I) AUTHORIZING THE REJECTION OF A CERTAIN
      UNEXPIRED LEASE AS OF APRIL 30, 2020, (II) AUTHORIZING THE
     ABANDONMENT OF CERTAIN PERSONAL PROPERTY, EFFECTIVE
        AS OF APRIL 30, 2020, AND (III) GRANTING RELATED RELIEF

                    The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the final relief requested in the Debtors’ Motion

Seeking Entry of an Order (I) Authorizing the Rejection of a Certain Unexpired Lease as of April

30, 2020, (II) Authorizing the Abandonment of Certain Personal Property, Effective as of April

30, 2020, and (III) Granting Related Relief (the “Motion”) [Docket No. 136] filed on April 30,

2020 with the U.S. Bankruptcy Court for the District of Delaware (the “Court”).

                    Pursuant to the Notice of Debtors’ Motion Seeking Entry of an Order (I)

Authorizing the Rejection of a Certain Unexpired Lease as of April 30, 2020, (II) Authorizing the

Abandonment of Certain Personal Property, Effective as of April 30, 2020, and (III) Granting

Related Relief (the “Notice”) [Docket No. 136], responses to the relief requested in the Motion

were to be filed and served no later than May 14, 2020 at 4:00 p.m. prevailing Eastern Time. The



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
      Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW
      Holdco LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in
      these chapter 11 cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.




DOCS_DE:228888.1 04420/001
undersigned further certifies that he has caused the Court’s docket in this case to be reviewed and

no answer, objection or other responsive pleading to the relief requested in the Motion appears

thereon.

                    It is hereby respectfully requested that the proposed order attached hereto as

Exhibit A be entered at the Court’s earliest convenience.


 Dated: June 1, 2020                               PACHULSKI STANG ZIEHL & JONES LLP


                                                   /s/ Timothy P. Cairns
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   David M. Bertenthal (CA Bar No. 167624)
                                                   Timothy P. Cairns (DE Bar No. 4228)
                                                   919 North Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, Delaware 19899 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Facsimile: (302) 652-4400
                                                   Email: ljones@pszjlaw.com
                                                          dbertenthal@pszjlaw.com
                                                          tcairns@pszjlaw.com

                                                   Counsel to the Debtors and Debtors in Possession




                                                   2
DOCS_DE:228888.1 04420/001
